Citation Nr: 1632294	
Decision Date: 08/15/16    Archive Date: 08/24/16

DOCKET NO.  12-15 538	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for back disorder.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD).

4.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

5.  Entitlement to service connection for an acquired psychiatric disability other than PTSD.

6.  Entitlement to nonservice-connected pension benefits.


REPRESENTATION

Veteran represented by:	The American Legion 
ATTORNEY FOR THE BOARD

T. Carter, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from March 1976 to March 1979 and in the United States Marine Corps Reserves until March 1982.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

The Board has recharacterized the Veteran's claims for depression with substance abuse and alcohol abuse and for degenerative disc disease more broadly to an acquired psychiatric disability other than PTSD and to a back disorder in order to clarify the nature of the benefits sought and ensure complete consideration of the claims.  Clemons v. Shinseki, 23 Vet. App. 1, 5-6, 8 (2009).

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA electronic claims file.  Accordingly, any future consideration of the case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In a June 2012 substantive appeal, the Veteran requested a Travel Board hearing at the local RO.  In June 2012, August 2014, November 2014, and February 2015, the RO sent letters to the Veteran notifying him that his name was on the list of persons waiting to appear for a Travel Board hearing at the local RO.  The August 2014, November 2014, and February 2015 letters were returned as undeliverable.

In May 2015, the RO sent a letter to the Veteran notifying him that a videoconference hearing before the Board had been scheduled in June 2015.  The May 2015 letter was returned as undeliverable.  In July 2015, the RO sent a letter to the Veteran notifying him that the videoconference hearing before the Board was rescheduled in August 2015.  The July 2015 letter was returned as undeliverable.  

In light of the February 2016 written notice of the Veteran's most recent change of address and no subsequent expression by the Veteran or his representative indicating that the Veteran does not desire a Board hearing, a remand is needed to clarify whether the Veteran wants a Travel Board hearing at the local RO or a videoconference hearing before the Board and to schedule his request accordingly.  See 38 U.S.C.A. § 7107 (West 2014); 38 C.F.R. § 20.700 (2015).

Accordingly, the case is REMANDED for the following action:

Ask the Veteran and/or his representative to clarify whether he wants a Board hearing conducted by video conference or in person at the RO in Detroit, Michigan.  

Then, schedule the requested hearing in accordance with his request.  The Veteran and his representative should be notified in writing of the date, time, and location of the hearing.  After the hearing is conducted, or if the Veteran withdraws the hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board in accordance with appellate procedures.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


